PER CURIAM.
AFFIRMED. See Florida v. Nixon, 543 U.S. 175, 186-87, 125 S.Ct. 551, 160 L.Ed.2d 565 (2004) (reversing Nixon v. State, 857 So.2d 172 (Fla.2003), because Florida Supreme Court erroneously held that “counsel’s failure to obtain the defendant’s express consent to a strategy of conceding guilt ... automatically renders counsel’s performance deficient”); Harvey v. State, 946 So.2d 937, 943-44 (Fla.2006) (noting counsel said nothing more to jury than what defendant said in confession counsel knew would be heard by jury); Davis v. State, 928 So.2d 1089, 1116 (Fla.2005) (holding counsel’s strategic decisions did not constitute ineffective assistance).
PALMER, C.J., THOMPSON and LAWSON, JJ., concur.